                          Case 2:20-cv-01918-GMN-NJK Document 28 Filed 01/07/21 Page 1 of 2



                    1     GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                    2     Nevada Bar No. 9563
                          WHITNEY J. SELERT, ESQ.
                    3     Nevada Bar No. 5492
                          CHARLES J. LEE, ESQ.
                    4     Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                    5     Henderson, Nevada 89052
                          Tel: (702) 850-0202
                    6     Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                    7     Email: wselert@garggolden.com
                          Email: clee@garggolden.com
                    8
                          Counsel for Defendant
                    9
                  10                                  UNITED STATES DISTRICT COURT
                  11                                          DISTRICT OF NEVADA
                  12

                  13      BARBARA BRABENEC,                                      CASE NO.: 2:20-cv-01918-GMN-NJK
                  14
                                                Plaintiff,                       STIPULATION TO EXTEND TIME
                  15
                          v.
                  16
                          CITY OF HENDERSON, a political subdivision
                  17      of the State of Nevada,
                  18                             Defendant.
                  19

                  20      COMES NOW, Plaintiff BARBARA BRABENEC, by and through her counsel of record, the

                  21      LAW OFFICE OF DANIEL MARKS, and Defendant CITY OF HENDERSON, by and through

                  22      its counsel of record GARG GOLDEN LAW FIRM, who hereby stipulate to extend the time for

                  23      Defendant to file a Reply in Support of its Motion to Dismiss Plaintiff’s First Amended Complaint

                  24      in response to Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s First Amended

                  25      Complaint (Dkt. No. 26) by one week. Good cause exists for this extension, as the New Year

                  26      holiday and prior engagements this week, including an arbitration for Defendant’s counsel, have

                  27      not left sufficient time to complete the Reply.

                  28      ///
 Garg Golden Law Firm
3145 Saint Rose Parkway                                                     1 of 2
       Suite #230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:20-cv-01918-GMN-NJK Document 28 Filed 01/07/21 Page 2 of 2



                    1            Defendant’s Reply in Support of its Motion to Dismiss Plaintiff’s First Amended

                    2     Complaint will now be due on January 14, 2021.

                    3

                    4      Dated this 7th day of January, 2021.                 Dated this 7th day of January, 2021.
                           LAW OFFICE OF DANIEL MARKS                           GARG GOLDEN LAW FIRM
                    5
                           By: /s/ Nicole M. Young, Esq. ___________       By /s/ Charles J. Lee, Esq.
                    6                                                        Charles J. Lee, Esq.
                           NICOLE M. YOUNG, ESQ.                             Nevada Bar No. 13523
                    7      Nevada Bar No. 12659                              3145 St. Rose Parkway, Suite 230
                           610 South Ninth Street                            Henderson, Nevada 89052
                    8      Las Vegas, Nevada 89101                           (702) 850-0202
                           Counsel for Plaintiff                             Counsel for Defendant
                    9
                  10

                  11

                  12                                               IT IS SO ORDERED.

                  13                                                           7 day of January, 2021
                                                                   Dated this ____

                  14

                  15
                                                                   ___________________________
                  16                                               Gloria M. Navarro, District Judge
                                                                   UNITED STATES DISTRICT COURT
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
 Garg Golden Law Firm
3145 Saint Rose Parkway                                                2 of 2
       Suite #230
Henderson, Nevada 89052
    (702) 850-0202
